DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, claims 1-10, in the reply filed on 1/21/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iguchi (US 5,418,035).
Regarding claim 1, Iguchi meets the claimed, a method of shaping a preform, (Iguchi col. 1 lines 6-14 teach a method of forming a preform) the method comprising: laminating a plurality of dry tape members each comprising a binder and fiber (Iguchi col. 5 lines 28-34 teach a plurality of fibers with thermoplastic resin (binder) are laminated) while partly heat-sealing the plurality of dry tape members with the binder to provisionally fasten each of the plurality of dry tape members to an adjacent dry tape member; (Iguchi col. 5 lines 28-34 teach the lamination occurs under heat to melt the resin (binder) and form a shape) bending the plurality of dry tape members, which have been provisionally fastened, along at least one bending line; (Iguchi col. 5 lines 35-41 teach that fibers are bent after being bonded together) and heat-sealing the plurality of dry tape members, which have been bent, with the binder to manufacture a shaped dry preform, (Iguchi col. 5 lines 45-48 teach heating the bent fibers)  wherein during laminating, at least one of the followings is satisfied: (i) an amount of heat-sealing with the binder is different between an area along the at least one bending line and other areas, (ii) an amount of heat-sealing with the binder is different between portions adjacent to and on opposite sides of the area along the at least one bending line, or (iii) an amount of heat-sealing with the binder is different between portions adjacent to each other at the at least one bending line as a border, (Iguchi col. 10 lines 21-26 teach that the bonding step (heat sealing) occurs on the portions of the fiber that are not bent) wherein during bending, the plurality of dry tape members are bent along the at least one bending line to form a shape comprising (i) a curved surface and a flat surface that are coupled at the at least one bending line or (ii) a curved surface and a curved surface that are coupled at the at least one bending line, (Figure 9C shows a bent preform with two curved surfaces) and wherein during laminating, an amount of heat-sealing with the binder in portions to be bent along the at least one bending line in the plurality of dry tape members is smaller than an amount of heat-sealing with the binder in portions adjacent to the portions to be bent (Iguchi col. 10 lines 21-26 teach that the bonding step (heat-sealing) occurs on the portions of the fiber that are not bent.)

    PNG
    media_image1.png
    406
    293
    media_image1.png
    Greyscale

Regarding claim 7, the method according to claim 1, wherein at the laminating, heat-sealing with the binder is not performed in the portions to be bent along the at least one bending line in the plurality of dry tape members, and heat-sealing with the binder is performed in the portions adjacent to the portions to be bent (Iguchi col. 10 lines 21-26 teach that the bonding step (heat-sealing) occurs on the portions of the fiber that are not bent.)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-4, 6, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over modified Iguchi. 
Regarding claim 3, no single embodiment of Iguchi meets the claimed, the method according to claim 1, wherein at the bending, the plurality of dry tape members are bent along the at least one bending line to form a shape comprising a web and at least one flange, and at the laminating, an amount of heat-sealing with the binder in portions to be the at least one flange is smaller than an amount of heat-sealing with the binder in portions to be the web, however, a second embodiment of Iguchi meets the claimed, the method according to claim 1, wherein at the bending, the plurality of dry tape members are bent along the at least one bending line to form a shape comprising a web and at least one flange, (Iguchi col. 5 lines 35-41 teach bending fibers into a predetermined shape and Iguchi Figure 9A a shows a preform with a web and flange) and at the laminating, an amount of heat-sealing with the binder in portions to be the at least one flange is smaller than an amount of heat-sealing with the binder in portions to be the web (Iguchi col. 10 lines 21-26 teach that the bonding step (heat-sealing) occurs on the portions of the fiber that are not bent.)

    PNG
    media_image2.png
    354
    304
    media_image2.png
    Greyscale










The courts have held that combining prior art elements according to known methods to yield predictable results would have been obvious to a person of ordinary skill in the art before the filing date. See MPEP §2143.
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the shaping method of Iguchi with the web and flange shape embodiment because the 
Regarding claim 4, Iguchi meets the claimed, the method according to claim 1, wherein at the laminating, the heat-sealing with the binder is performed at a temperature lower than a first melting point representative value and higher than a second melting point representative value, (Iguchi col. 11 lines 31-46 describes that the lamination occurs under a higher temperature than the melting temperature of the resin (binder) and higher than the temperature used in the subsequent heating/heat sealing steps.) 
Iguchi does not explicitly meet the claimed, the first melting point representative value is a representative value of a melting point of the binder in the portions to be bent along the at least one bending line in the plurality of dry tape members, and the second melting point representative value is lower than the first melting point representative value, and a representative value of a melting point of the binder in the portions adjacent to the portions to be bent, however, Iguchi col. 11 lines 31-46 teach that subsequent heating steps are done at a lower temperature in order to avoid re-melting the resin (binder) that was melted in the high-temperature laminating step and Iguchi col. 10 lines 21-26 teach that the bonding step (heat-sealing) occurs on the portions of the fiber that are not bent. Therefore, it would have been obvious to a person of ordinary skill in the art to avoid heat-sealing and melting of the material on the bent portions of the fiber composite by using a temperature below the melting point of the binder. 
Regarding claim 6, Iguchi does not explicitly meet the claimed, the method according to claim 1, wherein at the laminating, intervals between heat-sealing points with the binder in the portions to be bent along the at least one bending line in the plurality of dry tape members are larger than intervals between heat-sealing points with the binder in the portions adjacent to the portions to be bent, however, Iguchi col. 10 lines 51-57 teach that the welding pitch (heat-sealing pitch) can be varied in order to modify the strength of the bond. It would have been obvious to one of ordinary skill in the art to vary the welding pitch and thus the bonding strength of the preform in order to prevent wrinkles when being bent, see Iguchi col. 10 lines 51-57 and 29-36. 
Regarding claim 9, Iguchi does not explicitly teach, the method according to claim 1, wherein at the laminating, the amount of heat-sealing with the binder in the area along the at least one bending line is larger than the amount of heat-sealing with the binder in the portions adjacent to and on opposite sides of the area along the at least one bending line however, Iguchi col. 10 lines 51-57 teach that the welding pitch (heat-sealing pitch) can be varied in order to modify the strength of the bond.  A lower welding pitch would mean more heat sealing while a higher welding pitch would mean less heat sealing. It would have been obvious to one of ordinary skill in the art to vary the welding pitch and heat-sealing amounts, and thus the bonding strength, of the preform in order to prevent wrinkles when being bent, see Iguchi col. 10 lines 51-57 and 29-36.
Regarding claim 10, Iguchi Figure 8 shows a chamfered portion but does not explicitly meet the claimed, the method according to claim 9, wherein an amount of heat-sealing with the binder in chamfered portions formed in the plurality of dry tape members when bent along the at least one bending line is larger than an amount of heat-sealing with the binder in portions adjacent to the chamfered portions, however, Iguchi col. 10 lines 51-57 teach that the welding pitch (heat-sealing pitch) can be varied in order to modify the strength of the bond.  A lower welding pitch would mean more heat sealing while a higher welding pitch would mean .

    PNG
    media_image3.png
    444
    583
    media_image3.png
    Greyscale

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over modified Iguchi as applied to claim 4 above, and further in view of Bhatt ("Influence of molecular weight on the properties of poly(ether ether ketone)", 2010, see NPL copy provided with the action dated 11/12/2020).
Regarding claim 5, Iguchi meets the claimed, the portions to be bent along the at least one bending line with a smaller amount of heat-sealing than an amount of heat-sealing with which the portions adjacent to the portions to be bent is heat-sealed (Iguchi col. 10 lines 21-26 teach that the bonding step (heat-sealing) occurs on the portions of the fiber that are not bent.)
 Iguchi does not explicitly meet the claimed, the method according to claim 4, wherein a plurality of kinds of thermoplastic binders having different melting points are blended to thereby heat-seal, however, Iguchi col. 3 lines 64-67 teach the thermoplastic resin (binder) is a blend of a low molecular weight PEEK and a high molecular weight PEEK. Iguchi does not explicitly teach the low and high weight components have different melting temperatures, but Bhatt page 1 line 19-20 teaches that the melting points of PEEK decreases with increasing molecular weight. 
It would have been obvious to a person of ordinary skill in the art before the filing date to modify the melting points of the resin in bending portions of the preform in order to prevent re-melting the thermoplastic binder, see Iguchi col. 11 lines 31-46.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Iguchi modified by Wakai (US 2014/0349167).
Regarding claim 8, Iguchi does not explicitly meet the claimed, the method according to claim 7, wherein at the laminating, a sheet that prevents heat-sealing with the binder is interposed between layers of the portions to be bent along the at least one bending line in the plurality of dry tape members so as not to perform heat-sealing with the binder in the portions to be bent along the at least one bending line in the plurality of dry tape members, and to perform heat-sealing with the binder in the portions adjacent to the portions to be bent, however, Iguchi col. 10 lines 21-26 teach that the bonding step (heat-sealing) occurs on the portions of the fiber that are not bent.
 a sheet that prevents heat-sealing with the binder is interposed between layers (Wakai [0080] describes a heat-resistant film that is imbedded within a layered structure) so as not to perform heat-sealing (Wakai [0081] describes the film has a low thermal conductivity and prevents heat transfer during heat-sealing processes.)
It would have been obvious to a person of ordinary skill in the art before the filing date to modify the forming method of Iguchi with the a heat-resistant film in the layered structure as taught by Wakai in order to prevent heat transfer during heat-sealing, see Wakai [0080]-[0081]. 
Neither Wakai nor Iguchi explicitly teach that the sheet is interposed in the portions to be bent along the at least one bending line in the plurality of dry tape members, so as not to perform heat-sealing with the binder in the portions to be bent along the at least one bending line in the plurality of dry tape members, and to perform heat-sealing with the binder in the portions adjacent to the portions to be bent, however, Iguchi col. 10 lines 21-26 teach that the bonding step (heat-sealing) occurs on the portions of the fiber that are not bent. It would have been obvious to a person of ordinary skill in the art to modify the location of the heat-resistant film so prevent heat-sealing on the bent portions, see Iguchi col. 10 lines 21-26. 
Response to Arguments
The objections to claims 1-4 and 6-9 have been withdrawn in response to the amendments filed 1/21/2021. 
Applicant's arguments filed 1/21/2021 have been fully considered but they are not persuasive. Applicant disagrees with the rejection in view of Iguchi and submits that Iguchi does not anticipate the limitations of the amended claim 1. Examiner disagrees. Applicant has not . 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA BARTLETT whose telephone number is (571)272-4953.  The examiner can normally be reached on Monday - Friday 8:00 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/V.B./Examiner, Art Unit 1744                                                                                                                                                                                                        
/MICHAEL M. ROBINSON/Primary Examiner, Art Unit 1744